737 So. 2d 466 (1999)
CARRAWAY METHODIST MEDICAL CENTER, INC.
v.
INFINITY SOUTHERN INSURANCE COMPANY, INC., et al.
2960428.
Court of Civil Appeals of Alabama.
May 14, 1999.
William Kent Upshaw and Kelli Hogue-Mauro of Holt, Cooper & Upshaw, Birmingham, for appellant.
C. Peter Bolvig and Matthew W. Veal of McDaniel, Hall & Conerly, P.C., Birmingham, for appellees.

On Remand from the Supreme Court
CRAWLEY, Judge.
The prior judgment of this court has been reversed by the Supreme Court of Alabama. See Ex parte Infinity Southern Ins. Co., 737 So. 2d 463 (Ala.1999). On remand to this court, and in compliance with the supreme court's opinion, the judgment of the trial court is affirmed.
AFFIRMED.
*467 ROBERTSON, P.J., and YATES and MONROE, JJ., concur.
THOMPSON, J., recuses himself.